Order entered August 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01616-CV

      LONE STAR ENGINE INSTALLATION CENTER, INC., ET AL., Appellants

                                                V.

                          BRENDA GONZALES, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-15035

                                            ORDER
       We REINSTATE this appeal.

       In an order dated June 23, 2015, we ordered the Honorable Gena Slaughter, Judge of the

191st Judicial District Court, to make findings of fact and conclusions of law. On July 30, 2015,

we received a supplemental clerk’s record containing the trial court’s findings of fact and

conclusions of law.

       We DENY as moot appellants’ July 22, 2015 motion to request this Court to order the

trial court to comply with the June 23, 2015 order.

       Appellants’ brief is due THIRTY DAYS from the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE